      Case 2:19-cv-01306-TLN-EFB Document 8 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BLACKSHIRE,                              No. 2:19-cv-01306-TLN-EFB
12                       Plaintiff,
13              v.                                     ORDER
14    SACRAMENTO COUNTY SHERIFF, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff proceeds without counsel in an action brought under 42 U.S.C. § 1983. The

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          On May 18, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.1

25   ///

26          1
              Error! Main Document Only.Although it appears from the file that Plaintiff’s copy of
27   the findings and recommendations was returned, Plaintiff was properly served. It is Plaintiff’s
     responsibility to keep the Court apprised of his current address at all times. Pursuant to Local
28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
     Case 2:19-cv-01306-TLN-EFB Document 8 Filed 06/22/20 Page 2 of 2

 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed May 18, 2020, are ADOPTED IN FULL; and

 5          2. This action is DISMISSED without prejudice for the reasons set forth in the April 6,

 6   2020 screening order (ECF No. 6).

 7          3. The Clerk of Court is directed to close the case.

 8   DATED: June 19, 2020

 9

10

11
                                                               Troy L. Nunley
12                                                             United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
